      2:19-cr-00441-DCN           Date Filed 07/02/19      Entry Number 30        Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

UNITED STATES OF AMERICA                            )       CRIMINAL NO.: 2:19-cr-00441-DCN
                                                    )
     v.                                             )
                                                    )
AMIR GOLESTAN                                       )
MICFO, LLC                                          )

       COMES NOW THE UNITED STATES OF AMERICA, by and through its Assistant

United States Attorney Nathan S. Williams, respectfully moving this honorable Court to require

the defendant(s) to produce a witness list to the prosecution prior to jury selection, pursuant to

Federal Rules of Criminal Procedure, Rules 2 and 16, in the interests of justice and fairness.

          In this case, full and complete discovery has been tendered over to the defendant(s), or is

available for his review. The Government has filed a motion for reciprocal discovery, and will

make available a potential witness and exhibit list prior to trial. Federal Rules of Criminal

Procedure, Rule 2, provides that the Rules are to be construed so as to secure fairness and Rule

16 grants a trial court authority to regulate discovery. Thus, it is proper for a court to require

parties to disclose witnesses, each to the other side. See United States v. Anderson, 481 F.2d 685

(4th Cir. 1973); United States v. Jordan, 466 F.2d 1972, cert. denied 409 U.S. 1129 (1973).

          The Fourth Circuit has recently held that "the ordered production of witnesses neither

violated the defendant's constitutional rights nor constituted an abuse of discretion." United

States v. Fletcher, 74 F.3d 49, 54 (4th Cir. 1996). Moreover, there is no requirement that there

be prior defense motion for the prosecution's witnesses. However, in this case, the defendant(s)

did request such a list, which has been provided him.
      2:19-cr-00441-DCN          Date Filed 07/02/19      Entry Number 30         Page 2 of 2




       Therefore, for the foregoing reasons, the Government respectfully moves this Court to

order the defendant(s) to provide a list of witnesses he intends to call during his case in chief.



                                                   Respectfully submitted,

                                                   SHERRI A. LYDON
                                                   UNITED STATES ATTORNEY

                                             By: s/ Nathan S. Williams
                                                 Nathan S. Williams, #10400
                                                 Assistant U.S. Attorney
                                                 151 Meeting Street, Suite 200
                                                 Charleston, South Carolina 29401-2238
July 2, 2019                                     (843) 727-4381
